DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Claim Status
Claims 1-20 are pending.
Claims 1, 18, and 19 are currently amended.
Claims 1-20 have been examined.

Priority
This application has PRO 62/582,151 filed on 11/06/2017.
The limitation of a "substantially non-planar surface" in claim 15 is first disclosed in this instant application of 16/180,260; thus, the prior art date of claim 15 is the effective filing date of 11/05/2018.

Withdrawn Rejection
The rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12, and 15 of U.S. Patent No. 10,073,340 B2 (previously cited 12/28/2020) in view of Sotiri et al. (Experimental Biology and Medicine 2016; 241: 909-918, previously cited 6/23/2021) and Aizenberg et al. is withdrawn because the references did not teach a washing step to remove organofluorine component from the protein film.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotello et al. (US 2016/0096935 A1, previously cited 6/23/2021) in view of Sotiri et al. (Experimental Biology and Medicine 2016; 241: 909-918, previously cited 6/23/2021) and Aizenberg et al. (US 2015/0152270 A1, previously cited 11/05/2021).
Claim 1 is drawn making a protein film on a substrate comprising:
(i) depositing a protein solution comprising one or more proteins on a substrate to form the protein film on the substrate; and
(ii) immersing the protein film on the substrate in at least one chemically inert organofluorine compound in liquid form to stabilize the protein film on the substrate upon heating the at least one organofluorine compound, and the protein film is free of a reaction product between protein and organofluorine compound after removal the protein film from immersion; and
(iii) removing the organofluorine component by washing the protein film with a solvent;
wherein immersing the protein film on the substrate in the at least one organofluorine compound comprises heating the at least one organofluorine compound and the protein film following heating is a hydrophilic protein film. The wherein clause is not recited in the active step of the claim; thus, it does not further limit the method steps as claimed. MPEP 2111.04 (I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”
Rotello et al. teach “Protein films and methods of forming the same” (Title). Rotello et al. teach a protein solution is placing on the substrate to form a precursor protein film on the substrate via printing, dipping, brushing, soaking, immersion, spraying, spin casting, or a combination thereof [0033], reading on the limitation (i). Rotello et al. teach the proteins are anionic bovine serum albumin, neutral hemoglobin, and cationic lysozyme [0100, claim 6], which are hydrophilic proteins as evidenced by the instant claim 5. Rotello et al. teach the precursor protein film is subject to pressure and heat for generating stable protein films [0073, 0081-0082]. Rotello et al. further teach the use of the porous protein film for coating a medical device such as a catheter [0007, 0054-0055].
Rotello et al. do not explicitly teach protein film-coated substrate comprising at least one organofluorine compound.

    PNG
    media_image1.png
    224
    424
    media_image1.png
    Greyscale
Sotiri et al. teach “Immobilized liquid layers: A new approach to anti-adhesion surfaces for medical applications” (Title; p910, Fig 1b). Sotiri et al. teach beneficial surface modification for anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive lubricant coating of medical devices (Abstract; p909, col 1, Introduction). Sotiri et al. suggest free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b). Sotiri et al. teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and the elected species of perfluoroperhydrophenanethrene (p911, col 1, liquids), reading on an organofluorine compound that is chemically inert to the one or more proteins. 
Rotello et al. in view of Sotiri et al. do not explicitly teach coating a lubricant organofluorine compound by immersing the protein film coated substrate in a liquid form of organofluorine compound.
Aizenberg et al. teach a lubricant coating layer able to repel a wild range of materials, restore liquid-repellency after physical damage, and resist ice, microorganisms and insects adhesion [Abstract, 0008] for medical devices and implants [0147]. Aizenberg et al. teach a liquid lubricant comprises perfluorocarbons [0012-0013]. Aizenberg et al. show the lubricant is coated to an entire article by dip coating as follows (Fig 23), reading on immersing an article 
    PNG
    media_image2.png
    162
    452
    media_image2.png
    Greyscale
(e.g., protein film primed substrate) in at least one organofluorine compound in liquid form. Aizenberg et al. further suggest the liquid lubricating (e.g., perfluorocarbons [0012-0013]) is added to the solidifiable composition (Rotello’s protein film coated medical device) prior to curing (e.g., heat [0151]). Because both Sotiri et al. and Aizenberg et al. teach coating a liquid perfluorocarbon for generating an anti-bacterial materials, and/or anti-adhesive layer on the outer surface of a medical device, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to immerse (dip coating) a protein film coated medical device (substrate) in a liquid perfluorocarbon to create an anti-bacterial materials, and/or anti-adhesive coating layer on the outer surface of a medical device, reading on the limitation (ii). Rotello et al. further teach washing the protein film with an aqueous or an organic solvent to clean the protein film [0041]; thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to wash dip coated perfluorocarbons on the surface of protein film to clean the protein film reading on the limitation (iii). The limitation of “stabilize the protein film on the substrate upon heating the at least one organofluorine compound” does not add an active step to cure dip-coating of liquid lubricating perfluorocarbon on the surface of protein film primed substrate (e.g., medical device) as taught by Rotello et al. in view of Sotiri et al. and Aizenberg et al. Thus, the limitation is an intrinsic property of medical-grade perfluorocarbons perfluorodecalin and perfluoroperhydrophenanethrene (p911, col 1, liquids) in contact with a protein film. Furthermore, Rotello’s anionic bovine serum albumin, neutral hemoglobin, and cationic lysozyme [0100, claim 6] are hydrophilic proteins. See MPEP 2112.01 (II) "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Rotello’s method of coating a protein film on a substrate with Sotiri’s teaching of coating medical-grade perfluorocarbons perfluorodecalin and perfluoroperhydrophenanethrene on a substrate because (a) Rotello et al. teach the use of a protein film for coating a medical device [0007, 0054-0055] and (b) Sotiri et al. teach beneficial surface modification for anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive lubricant coating of medical devices (Abstract; p909, col 1, Introduction) and further teach the coating material comprising medical-grade perfluorocarbons perfluorodecalin or perfluoroperhydrophenanethrene (p911, col 1, liquids). The combination would have a reasonable expectation of success because both references teach surface modification of a substrate (e.g., a tissue implant taught by both Rotello et al. [0049] and Sotiri et al. p912, col 1, Metals).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the method of coating perfluorocarbons on a medical device (taught by Rotello et al. in view of Sotiri et al.) with Aizenberg’s teaching of coating perfluorocarbons on an article because Aizenberg et al. teach liquid lubricant of perfluorocarbons [0012-0013] is coated on the surface of an entire article by dip or spray coating (Fig 23). The combination would have reasonable expectation of success because both Sotiri et al. and Aizenberg et al. teach coating a liquid perfluorocarbon for generating an anti-bacterial materials, and/or anti-adhesive coating layer on the outer surface of an article.
With respect to claim 2, Rotello et al. teach the protein film can have a thickness of about 1 nm to about 100 microns [0048].
With respect to claim 3, Rotello et al. teach the depositing/placing comprises printing, dipping, blushing, soaking, immersion, spraying, spin casting, or a combination thereof [0033].
With respect to claim 4, Rotello et al. teach the protein solution is an aqueous protein solution, wherein the one or more proteins are about 0.01 wt% to about 99.9 wt% of the protein solution [0034].
With respect to claim 5, Rotello et al. teach the protein is anionic bovine serum albumin, neutral hemoglobin, or cationic lysozyme [0034].
With respect to claims 6-8 and 10, Sotiri et al. further teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and the elected species of perfluoroperhydrophenanethrene (p911, col 1, liquids).
With respect to claim 9, Rotello et al. teach the protein film is heated between about 50ºC to about 250ºC [0038]. The dip coating of immersing protein film coated substrate in PFHP as taught by Aizenberg et al. would be necessary containing a step of taking out of the coated substrate from the PFHP solvent, reading on removal from the PFHP.
With respect toc claims 11-12, Rotello et al. teach pressing the precursor film with a mold can include nanoimprint lithography (NIL), such as patterned nanoimprint lithography [0040].
With respect to claim 13, Rotello et al. teach a substrate can be a silica wafer, glass, quartz, a polydimethylsiloxane, a polyester [0035], or an implantable medical device [0007, 0055].
With respect to claim 14, Rotello et al. teach the protein film is about 1 nm to about 100 microns thick [0035].
With respect to claim 15, Sotiri et al. show the substrate comprising a substantially nonplanar surface (Fig 1).
With respect to claim 16, Rotello et al. teach the method includes growing cells on the protein film [0043].
With respect to claim 17, Sotiri et al. suggest Rotello protein film coated substrate free of reaction products between a protein film coated substrate and an organofluorine compound shown in figure 1(b).

Applicant’s Arguments
(i)	The new limitation of removing the organofluorine component by washing the protein film with a solvent is not taught by Rotella, Sotiri, and Aizenberg, alone or in combination (Remarks, p7, para 3).
(ii)	The cited references, alone or in combination, do not describe or suggest a hydrophilic protein film (Remarks, p7, para 4-5 bridging to p8, para 1-3).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive for the reasons as follows.
In response to applicant's argument (i), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Rotello et al. teach washing the protein film with an aqueous or an organic solvent to clean the protein film [0041]; thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to wash dip coated perfluorocarbons as taught by Sotiri et al. in view of Aizenberg et al. to clean the protein film as suggested by Rotello et al. Thus, argument (i) is not persuasive.
Applicant’s argument (ii) is not persuasive because Rotello et al. teach the proteins are anionic bovine serum albumin, neutral hemoglobin, and cationic lysozyme [0100, claim 6] and Rotello’s proteins are identical to the hydrophilic proteins in the instant claim 5. MPEP 2112.01 (II) "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
For at least the reasons above, the arguments are not persuasive.


    PNG
    media_image3.png
    370
    998
    media_image3.png
    Greyscale
2.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rotello et al. in view of Sotiri et al. and Aizenberg et al. as applied to claims 1-17 and further in view of Gong et al. (Chinese Journal of Chemical Engineering. 2013; 21(8): 920-926, previously cited 6/23/2021).
Claim 18 is drawn to a method of making a protein film on a substrate comprising:

Rotello et al. in view of Sotiri et al. and Aizenberg et al. teach a method of making a hydrophilic protein film on a substrate comprising immersing an albumin protein film on a substrate in perfluoroperhvdrophenanthrene (PFHP) at about 50°C to about 250°C and removal of the protein film coated substrate from PFHP as applied to claims 1-17 above.
Rotello et al. in view of Sotiri et al. and Aizenberg et al. do not explicitly teach the time of immersing/dipping the protein film on the substrate in perfluoroperhvdrophenanthrene (PFHP). 
Similarly, Gong et al. teach surface modification of a substrate by solution-immersion (Title and Abstract). Gong et al. teach the material used for surface modification is fluoroalkyl silanes (p920, col 2, para 1). Gong et al. suggest the water contact angle on the coated surface of a substrate is a function of time for immersing (reading on dipping) the substrate in an organofluorine compound solvent shown above (p921, Fig 1c; p922, col 1, para 3). Thus, it is obvious for one of ordinary skill in the art to optimize the immersing time of a protein film coated substrate in perfluoroperhvdrophenanthrene (PFHP) solvent taught by Rotello et al. in view of Sotiri et al. and Aizenberg et al. to produce the substrate with a desired water contact angle (e.g., 60 degrees to 80 degrees), reading on the limitation of immersing time for about 1-30 minutes in claim 18 and the limitation of water contact angle 60-80 degrees in claim 19. See MPEP 2144.05 (II)(A) “Optimization Within Prior Art Conditions or Through Routine Experimentation”. The dip coating of immersing protein film coated substrate in PFHP would be necessary containing a step of taking out of the coated substrate from the PFHP solvent, reading on removal from the PFHP.
With respect to claim 20, Rotello et al. teach the protein film is about 1 nm to about 100 microns thick [0035].
One or ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Rotello et al. in view of Sotiri et al. and Aizenberg et al.) with Gong’s teaching of immersing time for surface modification of a substrate because Gong et al. suggest the water contact angle on the coated surface of a substrate is a function of time for immersing (reading on dipping) the substrate in an organofluorine compound solvent (p921, Fig 1c; p922, col 1, para 3). The combination would have reasonable expectation of success because the references teach immersing/dipping a substrate in an organofluorine compound solvent for surface modification of a substrate.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. See response to arguments above.

New Ground of Objection & Rejection
Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention or the reasons as follows.
(i)	The specification did not provide a representative number of solvents for washing a protein film to remove organofluorine components. The specification disclosed the use of tetradecafluorohexane as a solvent to wash organofluorine components, but the disclosed tetradecafluorohexane do not represent the entire genus of a solvent comprising polar, non-polar, organic or non-organic solvent as claimed. Thus, the specification failed to satisfy written description requirements.
(ii)	The specification failed to establish the relationship between a structure of solvent and the function of washing organofluorine components without affecting the protein film. Because other solvent species as claimed have distinct structures and properties from the disclosed tetradecafluorohexane, the specification failed to establish the relationship between a structure of solvent and the function of washing organofluorine components without affecting the protein film. Thus, the specification failed to satisfy written description requirements.
Since the specification failed to satisfy the written description requirements, claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear with respect to the phrase “removing the organofluorine component by washing the protein film with a solvent”. The metes and bounds are unclear because it is unclear whether (a) all the organofluorine component is completely washed away to make the final protein film free of organofluorine component or (b) only the excess amount of organofluorine component is washed away and the final protein film still comprises organofluorine component. Claims 2 and 17 are rejected as depending on claim 1.
Similarly, the metes and bounds of claim 18 are unclear because it is unclear whether (a) all the perfluoroperhydrophenanthrene (PFHP) is completely washed away to make the final protein film free of organofluorine component or (b) only the excess amount of PFHP is washed away and the final protein film still comprises PFHP component.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is drawn to “the protein film on the substrate is free of reaction products between the protein film on the substrate and the at least one organofluorine compound”, but the limitation fails to further limit “at least one organofluorine compound in liquid form that is chemically inert to the one or more proteins, to stabilize the protein film on the substrate upon heating the at least one organofluorine compound, wherein the stabilized protein film on the substrate retains the secondary structure of the one or more proteins in the protein solution and the stabilized protein film is free of a reaction product between the one or more proteins and the at least one organofluorine compound after the protein film is removed from immersion in the at least one organofluorine compound” in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12, and 15 of U.S. Patent No. 10,073,340 B2 (the ‘340 patent) in view of Sotiri et al. (Experimental Biology and Medicine 2016; 241: 909-918, previously cited 6/23/2021) Aizenberg et al. (US 2015/0152270 A1, previously cited 11/05/2021) and in view of Rotello et al. (US 2016/0096935 A1, previously cited 6/23/2021). 

    PNG
    media_image4.png
    270
    419
    media_image4.png
    Greyscale
Claim 1 of the 340 ‘patent is drawn to a method of making a protein film shown as follows. 






Claim 1 of the 340 patent does not explicitly teach the step further comprising immersing the protein film on the substrate in at least one organofluorine compound.

    PNG
    media_image1.png
    224
    424
    media_image1.png
    Greyscale
Sotiri et al. teach “Immobilized liquid layers: A new approach to anti-adhesion surfaces for medical applications” (Title; p910, Fig 1b). Sotiri et al. teach beneficial surface modification for anti-thrombogenic, anti-bacterial materials, and/or anti-adhesive lubricant coating of medical devices (Abstract; p909, col 1, Introduction). Sotiri et al. suggest free of reaction products between a coated substrate and an organofluorine compound shown in figure 1(b). Sotiri et al. teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and the elected species of perfluoroperhydrophenanethrene (p911, col 1, liquids), reading on an organofluorine compound that is chemically inert to the one or more proteins.
Claim 1 of the 340 patent in view of Sotiri et al. do not explicitly teach coating a lubricant organofluorine compound by immersing the protein film coated substrate in a liquid form of organofluorine compound.
Aizenberg et al. teach a lubricant coating layer able to repel a wild range of materials, restore liquid-repellency after physical damage, and resist ice, microorganisms and insects adhesion [Abstract, 0008] for medical devices and implants [0147]. Aizenberg et al. teach a liquid lubricant comprises perfluorocarbons [0012-0013]. Aizenberg et al. show the lubricant is 
    PNG
    media_image2.png
    162
    452
    media_image2.png
    Greyscale
coated to an entire article by dip coating as follows (Fig 23), reading on immersing an article (e.g., protein film primed substrate) in at least one organofluorine compound in liquid form. Aizenberg et al. further suggest the liquid lubricating (e.g., perfluorocarbons [0012-0013]) is added to the solidifiable composition (Rotello’s protein film coated medical device) prior to curing (e.g., heat [0151]). Because both Sotiri et al. and Aizenberg et al. teach coating a liquid perfluorocarbon for generating an anti-bacterial materials, and/or anti-adhesive layer on the outer surface of a medical device, one of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to immerse (dip coating) a protein film coated medical device (substrate) in a liquid perfluorocarbon to create an anti-bacterial materials, and/or anti-adhesive coating layer on the outer surface of a medical device.
Claim 1 of the 340 ‘patent in view of Sotiri et al. and Aizenberg et al. do not explicitly teach washing the protein film to remove organofluorine component.
Similarly, Rotello et al. teach “Protein films and methods of forming the same” (Title). Rotello et al. teach a protein solution is placing on the substrate to form a precursor protein film on the substrate via printing, dipping, brushing, soaking, immersion, spraying, spin casting, or a combination thereof [0033]. Rotello et al. teach the proteins are anionic bovine serum albumin, neutral hemoglobin, and cationic lysozyme [0100, claim 6]. Rotello et al. further teach washing the protein film with an aqueous or an organic solvent to clean the protein film [0041]; thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to wash dip coated perfluorocarbons on the surface of protein film to clean the protein film.
Claim 2 of the '340 patent disclosed the precursor protein film is about 1 nm to about 100 microns thick, satisfying the instant claim 2.
Claim 3 of the '340 patent disclosed the depositing comprises printing, dipping, brushing, soaking, immersion, spraying, spin casting, or a combination thereof, satisfying the instant claim 3.
Claim 4 of the '340 patent disclosed the protein solution is an aqueous protein solution, wherein the one or more proteins are about 1 wt% to about 20 wt% of the protein solution, satisfying the claim instant 4.
Claim 1 of the '340 patent disclosed the protein is anionic bovine serum albumin, neutral hemoglobin, cationic lysozyme, or a combination thereof, satisfying the instant claim 5.
With respect to the instant claims 6-8 and 10, Sotiri et al. teach the coating material of immobilized liquid comprises medical-grade perfluorocarbons perfluorodecalin and the elected species of perfluoroperhydrophenanethrene (p911, col 1, liquids).
Claim 6 of the '340 patent disclosed the method of making the protein film comprises pressing the protein film with a mold, satisfying the instant claim 11.
Claim 7 of the '340 patent disclosed pressing the precursor protein film with a mold comprises nanoimprint lithography, satisfying the instant claim 12.
Claim 8 of the '340 patent disclosed the substrate comprises a silica wafer, glass, quartz, a polydimethylsiloxane, a polyester, a medical device, or a combination thereof, satisfying the instant claim 13.
Claim 9 of the '340 patent disclosed that the precursor protein film forms a pattern, reading on substantially nonplanar surface and satisfying the instant claim 15.
Claim 10 of the '340 patent disclosed protein film is about 1 nm to about 100 microns thick, satisfying the instant claim 14.
Claim 12 of the '340 patent disclosed the method further comprising growing cells on the protein film, satisfying the instant claim 16.
Claim 15 of the '340 patent disclosed the temperature during compression is from about 140°C to about 165°C. The dip coating of immersing protein film coated substrate in PFHP as taught by Aizenberg et al. would be necessary containing a step of taking out of the coated substrate from the PFHP solvent, reading on removal from the PFHP, satisfying the instant claim 9.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615